Citation Nr: 1425825	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-14 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a low back injury (a low back disability).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to July 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) that reopened, and denied on merits review, the Veteran's claim of service connection for a low back disability.  In June 2013, the Board also reopened this claim and on de novo consideration remanded it for additional development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's June 2013 remand requested that the Veteran identify in the record the X-ray report relied upon by his private neurosurgeon for his impression of spondylolisthesis.  The Board further requested that an orthopedic specialist then review the record and provide an advisory medical opinion, reconciling the opinions in this matter already in the record.  A VA orthopedic specialist provided such opinion in July 2013, indicated, in part, that the private neurosurgeon's opinion noting that he had diagnosed spondylolisthesis lacked probative value as there was no supporting evidence in the record to corroborate the diagnosis.  The Veteran thereafter submitted the X-ray films requested by the Board.  As this evidence was not considered by the VA specialist who provided the July 2013 opinion, and because it allegedly provides the corroboration the specialist found lacking, a remand to obtain an addendum opinion encompassing review of the films is necessary. 

The case is REMANDED for the following:

1.  The AOJ should arrange for the entire record (to include the X-ray films submitted by the Veteran) to be returned to the VA orthopedic specialist who provided the July 2013 medical advisory opinion for review and an addendum opinion that responds to the following:

(a)  Please interpret for the record the X-ray films submitted, noting all pathology shown; specifically do the films show spondylolisthesis?

(b)  Please express agreement or disagreement with the private neurosurgeon's opinion indicating that the Veteran was found to have spondylolisthesis and attributing such pathology to an injury in service in light of the findings shown by X-ray films submitted by the Veteran,.  

Please provide detailed rationale for the addendum opinion, citing to supporting factual data.  

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

